AMENDMENT TO THE APPVION, INC.

LONG TERM INCENTIVE PLAN

Consistent with amendments made to the Restricted Stock Unit plan in 2014, the
company desires to amend Section 5.1 of the LTIP to include the following new
sentence as shown below:

5.1      Vesting

.  A Phantom Stock Unit shall vest and, except as otherwise provided in Section
5.3 or 5.4, become exercisable on the completion of three (3) full years of
employment commencing with the Grant Date of the Phantom Stock Unit or the
occurrence of a Change of Control.  Upon termination of employment due to the
Participant’s death, Disability or Retirement, an award of Phantom Stock Units
shall be 0% vested if such employment termination occurs before the completion
of one (1) full year of employment commencing with the Grant Date, 33.3% vested
if such employment termination occurs on or after the completion of one (1) full
year of employment, but before completion of two (2) full years of employment
commencing with the Grant Date, and shall be 66.7% vested if such employment
termination occurs on or after the completion of two (2) full years of
employment but before the completion of three (3) full years of employment
commencing with the Grant Date.  Retirements on December 31 of any given Plan
Year shall be treated as a full year of employment for vesting purposes.    Any
grant of Phantom Stock Units, or portion thereof, not vested according to the
foregoing schedule on the date of the Participant's termination of employment
for any reason shall be forfeited.

 



EAST\100302908.1 

--------------------------------------------------------------------------------